Citation Nr: 1530420	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  13-30 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1976 to March 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran is able to secure or follow substantially gainful employment due to her service-connected disability.


CONCLUSION OF LAW

The criteria for a finding of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.3, 4.16(a), 4.18 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).



II.  Total Disability Rating

Regulations provide that a total disability rating based on individual unemployability is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his or her service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

The Veteran is currently service-connected for one disability, posttraumatic stress disorder (PTSD), rated at 70 percent disabling.  Her single disability meets the threshold requirement of 38 C.F.R. § 4.16(a).

The Veteran is in receipt of Social Security Administration (SSA) disability benefits for non-small cell carcinoma of the right lung and an affective disorder.  October 2009 SSA assessment records indicate that the Veteran's functional limitation due to her affective disorder ranges from not significantly restricted to moderately restricted.  At the time of the assessment, the Veteran was able to complete household chores, including cooking and laundry.  The Veteran reported that she quilted as a hobby.  The Veteran's understanding and memory; sustained concentration and persistence; social interaction; and adaptation were moderately limited.  The assessor indicated that "worst-case mental rating would show moderate concentration and social difficulties . . . Fortunately, these would not prevent routine work such as that done recently."  The assessor concluded the following regarding the Veteran's functional capacity assessment

Residual functional capacity allows for routine, repetitive tasks here.  Claimant can concentrate adequately and attend to tasks to the extent that simple work is possible.  Claimant can avoid hazards, remember and understand basic tasks and carry them out.  Claimant can relate to co-workers and supervisors and can psychologically complete a normal workweek.  There are no severe limitations that would preclude simple work.

Updated SSA assessment records indicate that the Veteran reported her PTSD had worsened.  She reported having increased suicidal thoughts; nightmares; difficulty sleeping; and the inability to leave her house.  The Veteran reported that she wouldn't shower for two weeks at a time and would wear the same clothes for two or three days due to her disinterest in doing laundry.  She reported that she only cooked occasionally, but made easy meals or ate bowls of cereal.  A woman from a church she previously attended came and checked on her and did her grocery shopping.  

The Veteran was afforded a VA examination in October 2011 where the examiner noted that the Veteran had occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform.  The Veteran's symptoms included irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or worklike settings, inability to establish and maintain effective relationships; and persistent delusional or hallucinations.  The Veteran reported seeing dark figures and bears, usually at night.  She reported that she had been neglecting her hobby of quilting and had withdrawn from groups, including her quilting group.  She admitted to suicidal ideations, but no current plans for suicide, and daily panic attacks.  The assigned GAF score was 51.  

In a December 2011 VA addendum opinion, the examiner opined that the Veteran's PTSD symptoms did not prevent gainful employment in either physical or sedentary fields.  "There is documented eviden[c]e that Veteran's mental health symptoms do cause mild to moderate impairment in occupational functioning: difficulties with relationships at work, difficulties dealing with stressors, irritability, difficulty concentrating, etc.  However, there is no indication that these symptoms would prevent Veteran from obtaining or maintaining gainful employment in either sedentary or physical fields."  

January and April 2014 VA Social Work counseling notes indicates that the Veteran had been staying with a friend while her trailer was being fixed after flood damage.  The Veteran reported that she was completing fixing her trailer and had noticed her mood had been better since she was staying in her trailer some days.  She reported that she recently started attending a local church and was interested in doing some yard work once she was fully moved back into her trailer.  She was active with the senior group of her church and in contact with her family.  She also reported that she started scrapbooking with a friend.  She also stated that she was attempting to avoid interaction with her friend and neighbor who has a bipolar diagnosis because it was not healthy for her.  Her GAF score was 73 in January 2014.  

A May 2014 Mental Health note indicates that the Veteran had a warm, friendly and cheerful affect; her thought process was coherent, logical and organized; she did not have any hallucinations, suicidal or homicidal ideations; and she demonstrated good understanding.  Her GAF score was 75.  

The Veteran was most recently afforded a VA examination in September 2014 where the examiner noted that the Veteran experienced occupational and social impairment with reduced reliability and productivity.  The Veteran's symptoms included: irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationship and difficulty adapting to stressful circumstances.  The examiner noted that she was anxious, tearful and had a depressed affect.  

VA treatment records dated in 2014 include diagnoses of severe depression. 
 
The Veteran was previously employed as a clerk and a correctional officer.  Her highest level of education is three years of high school.  See April 2011 VA Form 21-8940.  She also worked in construction, as a laborer for 14 years, and possesses a certificate in architecture.  See October 2011 VA examination.  

The Board finds the VA examination reports to be probative in nature.  Although the examiners ultimately concluded that the Veteran could sustain substantially gainful employment, the determination of whether the Veteran is unable to obtain or retain substantially gainful employment due to the service-connected psychiatric disorder is a legal conclusion for the Board to decide.  Nevertheless, the Board finds the examiners' findings as to the Veteran's occupational limitations to be probative and helpful to the Board's analysis.  

Moreover, the Board finds the Veteran's reports of her functional limitations to be probative in nature as well.  The Veteran is competent to report her symptoms and the Board also finds her statements credible.  The Veteran has been assessed during the course of this claim as being irritable or having outbursts of anger, difficulty concentrating, severe depression, anxiety, suspiciousness, panic attacks, difficulty sleeping, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships and persistent delusions or hallucinations.  Although during January through May 2104, it appeared that the Veteran's symptoms had improved, as evidenced by her involvement in the church and other community activities, it appears this was a temporary improvement.  By September 2014, the Veteran had again withdrawn from all social and familial interactions.  

Upon taking into consideration the Veteran's level of education, work experience, and the functional impairment resulting from her service-connected disability, the Board finds that it is at least as likely as not that she is unable to obtain and maintain substantially gainful employment.  The Veteran has limited educational education, only an eleventh grade education, and has worked in a limited amount of professions.  Her PTSD symptoms have caused her to not be able to sleep for extended lengths of time, take baths or even leave the house.  She has also been assessed as having severe depression, an inability to establish and maintain effective relationships, has difficulty concentrating, persistent hallucinations or delusions and an inability to adapt to stressful circumstances.  The Board finds that there are no jobs that the Veteran would be able to secure or maintain based on these circumstances and the other symptoms and the severity thereof during the period of time covered by this claim.  

In considering the evidence of record, the Board finds that the lay and medical evidence of record for and against the claim are in relative equipoise.  When the totality of the evidence supports the Appellant's claim or is in relative equipoise, the Appellant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As the Veteran has been diagnosed as having psychiatric conditions in addition to the service-connected PTSD and the symptoms attributable to other psychiatric conditions have not been disassociated from his service-connected disorder, the Board has considered all psychiatric symptoms in reaching the above conclusion.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

The Board concludes that the competent and credible evidence of record supports a finding of entitlement to TDIU under 38 C.F.R. § 4.16 (a).  The disability picture presented by the probative, competent, and credible evidence of record establishes that due to her service-connected disability, the Veteran is unable to obtain or retain substantially gainful employment. 



ORDER

Entitlement to a TDIU is granted, subject to the regulations applicable to the payment of monetary benefits.  




____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


